UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 30, 2010 CHINA SUN GROUP HIGH-TECH CO. (Exact name of registrant as specified in its charter) DELAWARE 333-118259 54-2142880 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 Hutan Street, Zhongshan District Dalian, P.R. China (Address of principal executive offices) (Zip Code) +86 (411) 8289-7752 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01.Entry into a Material Definitive Agreement. On November 30, 2010, Dalian Xinyang High-Tech Development Co., Ltd., a wholly owned subsidiary of China Sun Group High-Tech Co., or the Company, entered into a 2011 Supply Agreement for Dynamic Lithium Battery Materials, or the Supply Agreement, with Henan Huanyu Sai Er New Energy Technology Co., Ltd., or Huanyu.Pursuant to the terms of the Supply Agreement, we agreed to supply a minimum of 470 tons of lithium iron phosphate materials to Huanyu during the 2011 calendar year as follows: January-February 25T/month March-June 35T/month July-December 50T/month The purchase price of the lithium iron phosphate materials and other relevant commercial terms and conditions will be determined by the parties on a monthly basis. From time to time during the term, the parties will conduct product demonstrations and seminars for the purpose of improving manufacturing techniques and production processes.We also agreed to make available to Huanyu our technical engineering staff to assist in resolving any production related matters that may arise during the term. The foregoing is not a complete summary of the terms of the Supply Agreement with Huanyu described in this Item 1.01 and reference is made to the complete text of the Supply Agreement attached hereto as Exhibit 10.1, which is incorporated herein by reference. Item9.01.Financial Statements and Exhibits (d)Exhibits Exhibit No. Description 2011 Supply Agreement for Dynamic Lithium Battery Materials dated November 2010, by and between Dalian Xinyang High-Tech Development Co., Ltd. and Henan Huanyu Sai Er New Energy Technology Co., Ltd. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA SUN GROUP HIGH-TECH CO. Dated: November 30, 2010 By: /s/Guosheng Fu Guosheng Fu Chief Executive Officer 3
